                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
VS.                                                §             No. A-19-M-251 AWA
                                                   §            (N.D. Ill. No. 18-CR-635)
JAVIER GONZALEZ                                    §

                                               ORDER

        On May 14, 2019, the Court held a hearing on the government’s motion to detain Javier

Gonzalez pending trial. The motion was based on two assertions: the pending charge is an offense

for which a sentence of at least ten years is prescribed in the Controlled Substances Act, and the

defendant poses a serious risk of flight.

        After considering the evidence presented and the arguments of counsel, the Court concluded

that Gonzalez had rebutted the statutory presumption of detention, and that the government had

failed to prove by a preponderance of the evidence that there are no conditions the Court could set

that would reasonably assure Gonzalez’s appearance as required, and failed to prove by clear and

convincing evidence that Gonzalez would pose a risk to the community if released. Accordingly,

the Court denied the motion to detain and set conditions of release. The government has indicated

its intention to seek review of this decision, and the undersigned issues this order so that the district

judge will have a clear record of the Court’s reasons for this decision.

        The government proceeded by a proffer of evidence, which the AUSA stated was based on

information provided by the prosecuting United States Attorney’s Office in Chicago, Illinois, and

by a DEA-6 report provided to the AUSA. That proffer indicated that in June 2015, the Defendant

was arrested in the process of delivering boxes to another individual. The boxes contained 26

kilograms of heroin and 6 kilograms of cocaine. After his arrest, Gonzalez waived his rights to
remain silent and to counsel, and agreed to speak to DEA agents. In summary, he informed the

agents that he had moved to the Chicago area from Texas to run a business “front” that purported

to sell shipping containers, when in fact his job was to assist in taking delivery of narcotics and in

shipping currency in return. He stated that tractor trailers would be delivered to the warehouse, and

he would remove narcotics secreted in the trailers. He would receive three trailers per week, each

containing 21 kilograms of heroin, or a total of more than 60 kilograms of heroin each week. This

continued for several months before his arrest. He would then deliver the narcotics to various

“customers” in the Chicago area, and collect payments, in the approximate amount of $500,000,

which he would place back into the hidden traps in the trailers, prior to the trailers being picked up

by others. He stated he was paid $8,000 per month to do this. Gonzalez was released after this de-

briefing, and agreed to continue meeting with the agents the next morning. He did not return as

promised, however, and became unresponsive to calls from the agents. Based on the facts above,

on September 27, 2018, a federal grand jury in the Northern District of Illinois indicted Gonzalez

on one count of distribution of a controlled substance involving one kilogram or more of heroin, and

five kilograms or more of cocaine. If convicted on this charge, Gonzalez would be subject to a

mandatory minimum sentence of ten years of imprisonment.

       Gonzalez called his wife, Rosa Salinas, as a witness in support of his request for release. She

testified that they had been married since 2003, and first met and began dating in high school in

1997. They have three sons, aged 15, 13, and 6. She stated that after Gonzalez was arrested in

Chicago, they relocated to Austin (specifically, to the northern suburb of Pflugerville). They lived

in a hotel for a few weeks until they were able to lease an apartment, and have lived in that same

apartment since 2015. Since being here in Austin, Gonzalez has held several jobs, all of which he


                                                  2
obtained under his actual name and social security number. Since at least 2017, Gonzalez’s Texas

driver’s license has listed his address as the apartment where he and the family have resided since

2015. Since January 2019, Gonzalez has been employed by Lonestar Electric Supply as a warehouse

and project manager. As with his prior Austin jobs, for the Lonestar Electric position he receives

paychecks in his actual name, and Gonzalez and Salinas have regularly filed federal income taxes

since relocating to Austin. Gonzalez has also been active in a youth soccer league as a coach, and

in his church. Gonzalez’s parents reside in Mission, Texas, and his two brothers also live in the Rio

Grande Valley. His father has advanced Alzheimer’s disease. His brothers have no criminal history,

and have each had long term jobs, one with Home Depot, and the other with HEB (the largest

grocery chain in Texas).

       On cross-examination, Salinas admitted that her sister was also arrested when Gonzalez was

arrested. She further testified that the last time she traveled to Mexico was to attend her

grandmother’s funeral, in 2004. When asked whether she had traveled to Mexico in 2014, she

hesitated, stating that she was “trying to remember.” She then answered, “I don’t believe I did . . .

um I, I, I cannot remember going after my grandmother’s death.” She admitted that she had a

number of aunts, uncles, and cousins who reside in Reynosa, Mexico, and that her husband also had

a number of family members who reside in Diaz Ordaz, Mexico.

       The Pretrial Services Office interviewed Gonzalez and submitted its report to the Court. The

report notes that Gonzalez is 39 years old and is a U.S. citizen. He does not have a passport and has

never resided outside of the United States. The report also contains much of the information related

above by Ms. Salinas in her testimony. Based on the information it gathered, the Pretrial Office

recommended that Gonzalez be released on conditions.


                                                 3
        Based on the evidence before it, the Court reached the following conclusions. First, the

Court does not believe that Gonzalez poses a flight risk if released, as there are conditions that the

Court believes it could set that would reasonably assure his appearance as required. Gonzalez is a

lifelong resident of Texas (with the exception of the few months he resided in Chicago). His parents

still reside here, and his father is in the late stages of Alzheimer’s disease. He has lived in the Austin

area for three-and-a-half years, with his wife and three children. Gonzalez’s devotion to his family

appears to be strong. His brothers each traveled three hours to be present at the hearing. Obviously,

the fact that Gonzalez apparently failed to honor his commitment to meet with DEA agents the

morning after his arrest, and that he quickly moved from Chicago thereafter, are of concern to the

Court. On the other hand, it is apparent that, had the DEA wished to contact or arrest Gonzalez after

the initial June 2015 arrest, it could have done so long ago. He has lived openly under his actual

name and identifiers since leaving Chicago. His Texas driver’s license has listed his correct address

for two years. There is no evidence before the Court that Gonzalez did anything to hide his

whereabouts, nor is there any evidence that the government had any difficulty in locating Gonzalez

once it decided to arrest him. Moreover, Gonzalez has a minimal net worth, and does not have the

type of resources one ordinarily would need to flee. Gonzalez is amenable to significant conditions

being placed on him if released. The conditions set by the Court include home detention with a GPS

monitor, and the establishment of a $100,000 unsecured appearance bond, co-signed by both of his

brothers.

        Second, there is simply no evidence that Gonzalez poses a risk of danger to the community

if he is released. When he was arrested and confronted with the search warrant for his home,

Gonzalez cooperated and accepted responsibility. It appears that the agents who questioned


                                                    4
Gonzalez believed him to be credible. Other than the offense conduct—which is serious and

involves very large quantities of heroin—the government did not present any evidence demonstrating

that Gonzalez posed a risk of danger to anyone if released. The government offered no evidence that

Gonzalez has continued to engage in any similar conduct since the 2015 arrest, and there is no

evidence that he had previously engaged in such conduct. Indeed, the mere fact that the government

has chosen to allow Gonzalez to remain a free man from the time he left Chicago in June 2015 until

the time of his arrest days ago, belies the government’s assertion that Gonzalez poses a danger to the

community. Surely if he was a risk to the community, the DEA would not have allowed him to

remain “on the street” for nearly four years. Moreover, from the proffer made by the government,

it appears that Gonzalez’s role in the offense was primarily that of a courier and mechanic, and

though he was apparently handling over 60 kilograms of heroin and $1.5 million in cash each week,

he was only being paid a tiny fraction of that amount—$8,000 per month. And Gonzalez’s only

prior arrest dates back to 2002, and involved a misdemeanor offense of making a false report, for

which he received a 30 day sentence.

       Because Gonzalez rebutted the presumption of detention created by § 3142(e)(3)(A), the

burden is on the government to demonstrate that Gonzalez poses a flight risk or a risk to the

community if released. The government’s evidence fell short of that required to support detention.

Consistent with the directives of the Bail Reform Act, the Court concluded that there are conditions

it can set that would reasonably assure the defendant’s appearance as required and the safety of the

community, and entered its Order Setting Conditions of Release on May 14, 2019.1


       1
       The Court became aware today that yesterday the government filed its Amended Emergency
Motion for Revocation of the Magistrate Judge’s Release Order in the Northern District of Illinois
(Dkt. No. 10 in that case). The motion appears to contain a fair amount of evidence and other

                                                  5
       However, as stated in open Court on May 14, 2019, the Order Setting Conditions of Release

is STAYED until 5:00 p.m. CST on May 17, 2019, to permit review of that order.

       SIGNED this 15th day of May, 2019.



                                            _____________________________________
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE




material that was not presented at the detention hearing. The Court is perplexed why information
in the government’s possession was not presented to the judge conducting the detention hearing,
but—on the very same day the detention hearing took place—was presented in writing to the
presiding court. Regardless, the undersigned will leave that matter to the reckoning of the district
judge presiding over the case.

                                                 6
